             Case 4:19-cv-00047-KGB Document 1 Filed 01/22/19 Page 1 of 5

                                                                                     u.   fo,lJm~cQRT
                                                                                 EASTERN DISTRICT ARKANSAS

                          IN THE UNITED STATES DISTRICT COURT                             JAN 2 2 2019
                              EASTERN DISTRICT OF ARKANSAS
                                  LITTLE ROCK DIVISION

BRUCE SAMSON

vs.                                    NO.

STANDARD INSURANCE COMPANY;
AEROJET ROCKETDYNE, INC.;
and AEROJET ROCKETDYNE HOLDINGS, INC. This case assigned to ciW,~f:.m}~~
                                                            and to Magistrate Judge ___-L.
                                                                                         J..u ...LU.L!U:-.l.-_   _
                                           COMPLAINT

        Plaintiff, Bruce Samson, by and through his undersigned attorneys, Lacy Law Firm, and for

his Complaint against Defendants, Standard Insurance Company, Aerojet Rocketdyne, Inc. , and

Aerojet Rocketdyne Holdings, Inc., states:

                                 JURISDICTION AND VENUE

        1.      This is an action arising under the Employee Retirement Income Security Act of

1974, as amended, 29 U.S .C.§§ 1001 et seq. ("ERISA"), to recover benefits due under an employee

benefit plan, to redress breaches of fiduciary duties under ERIS A, and to recover costs and attorneys'

fees as provided by ERISA.

        2.      This is an action brought pursuant to section 502(a), (e)(l) and (f) of ERISA, 29

U.S.C. § 1132(a), (e)(l) and (f). The Court has subject matter jurisdiction pursuant to 29 U.S.C.

1132(e)(l) and 28 U.S.C. § 1331. Under section 502(f) ofERISA, 29 U.S.C. § 1132(f), the Court

has jurisdiction without respect to the amount in controversy or the citizenship of the parties.

        3.      Venue is properly laid in this district pursuant of section 502(e)(2) of ERISA, 29

U.S.C. § 1132(e)(2) and 28 U.S.C. § 1391(b), in that one or more of the Defendants resides or is

found in this district.


                                                   1
              Case 4:19-cv-00047-KGB Document 1 Filed 01/22/19 Page 2 of 5




                                              PARTIES

         4.      Plaintiff Bruce Samson is an individual residing in Faulkner County, Arkansas.

         5.      Defendant Standard Insurance Company ("Standard") is a foreign corporation with

its principal place of business located in a state other than Arkansas. Defendant Standard served as

and performed the function of the administrator of Plaintiff's claim. As claims administrator,

Standard made the determination to approve or disapprove disability claims made by participants

of the Plan. Standard ostensibly operated, therefore, as a "fiduciary" of the Defendant Plan within

the meaning of sections 3(21) and405(c) ofERISA, 29 U.S.C. § 1002(21) and§ 1105(c). Standard' s

registered agent for service of process is The Corporation Company, 124 West Capitol Avenue, Suite

1900, Little Rock, AR, 72201.

         6.      Defendant Aerojet Rocketdyne, Inc. is a foreign corporation with its principal places

of business located in a state other than Arkansas. Aerojet Rocketdyne, Inc. is the Plan sponsor and

"named fiduciary" of the Defendant Plan, within the meaning of§ 3(16)(A) & (B), § 3(21)(A), and

§ 405(c) of ERISA, 29 U.S.C. § 1002(16)(A) & (B), § 1002(21)(A), and § 1105(c). Aerojet

Rocketdyne, Inc. is a fiduciary of the Plan within the meaning of§ 3(2l)(A) ofERISA, 29 U.S.C.

§ 1002(21)(A). Aerojet Rocketdyne, Inc. is a "party in interest" within the meaning of§ 3(14) of

ERISA, 29 U.S.C. § 1002(14). Aerojet Rocketdyne, Inc. ' s registered agent for service of legal

process is The Corporation Company, 124 West Capitol A venue, Suite 1900, Little Rock, Arkansas

72201.

         7.      Defendant Aerojet Rocketdyne Holdings, Inc. is a foreign corporation with its

principal places of business located in a state other than Arkansas. Aerojet Rocketdyne Holdings,

Inc. is the Plan sponsor and "named fiduciary" of the Defendant Plan, within the meaning of §


                                                   2
             Case 4:19-cv-00047-KGB Document 1 Filed 01/22/19 Page 3 of 5




3(16)(A) & (B), § 3(21)(A), and§ 405(c) ofERISA, 29 U.S.C. § 1002(16)(A) & (B), § 1002(21)(A),

and § 1105(c). Aerojet Rocketdyne Holdings, Inc. is a fiduciary of the Plan within the meaning of

§ 3(21)(A) of ERISA, 29 U.S.C. § 1002(21)(A). Aerojet Rocketdyne Holdings, Inc. is a "party in

interest" within the meaning of§ 3(14) of ERISA, 29 U.S.C. § 1002(14). Aerojet Rocketdyne

Holdings, Inc. ' s registered agent for service of legal process is The Corporation Trust Company,

Corporation Trust Center, 1209 Orange Street, Wilmington, Delaware 19801.

        8.      Aerojet Rocketdyne, Inc. and Aerojet Rocketdyne Holdings, Inc. are collectively

referred to as "Aerojet."

        COUNT ONE: CLAIM FOR DISABILITY BENEFITS UNDER THE PLAN

        9.      Paragraphs 1-8 are re-alleged and incorporated by reference as if fully set

forth herein.

        10.     This Action falls under 29 U.S.C. §1132 ofERISA seeking recovery of benefits

by Plaintiff.

        11.     Plaintiff is a participant in an employee benefit plan which provided disability

insurance coverage. The policy of disability insurance under which he has made a claim for benefits

that was denied was renewed after March 1, 2013.

        12.     As a participant, Plaintiff was entitled to long term disability benefits.

        13.     Plaintiff is disabled as a result of a wedge compression fracture of lumbar vetebra.

        14.     Defendants initially approved Plaintiffs claim for disability benefits only to later

deny his claim based upon the same available medical information. Defendants have unilaterally,

arbitrarily and capriciously denied Plaintiffs claim for disability benefits. This unilateral and

arbitrary denial of Plaintiffs disability benefits violates the provisions ofERISA and the provisions


                                                   3
            Case 4:19-cv-00047-KGB Document 1 Filed 01/22/19 Page 4 of 5




of the Plan itself.

        15.     The amount of harm to Plaintiff is continuing at this time and is in excess of Federal

Diversity Jurisdiction.

        16.     Pursuant to 29 U.S.C. § 1001 et seq .. Plaintiff is entitled to recover all benefits due

and owed under the Plan, past and future, all consequential and incidental damages incurred in result

of the wrongful denial and termination of benefits thereunder, and all attorneys fees and costs herein

expended.

                             COUNT TWO: EQUITABLE RELIEF

        17.     Paragraphs 1-16 are re-alleged and incorporated by reference as if fully set

forth herein.

        18.     Aerojet is the Plan sponsor and "named fiduciary" of the Defendant Plan, within the

meaning of§ 3(16)(A) & (B), § 3(21)(A), and§ 405(c) ofERISA, 29 U.S.C. § 1002(16)(A) & (B),

§ 1002(21)(A), and§ 1105(c). Aerojet is a fiduciary of the Plan within the meaning of§ 3(21)(A)

ofERISA, 29 U.S.C. § 1002(21)(A).

        19.     29 U.S.C. § 1132(a)(3) also permits the Plaintiff pursue equitable relief to enforce

ERIS A's provisions or the terms ofthe Plan. This statutory provision encompasses claims for breach

of fiduciary duty, waiver, and estoppel.

        20.     Plaintiff is entitled to recover against Defendants for breach of fiduciary duty, waiver,

and estoppel, pursuant to 29 U.S.C. § 1132(a)(3) for its actions in this case. Specifically, Defendants

initially approved Plaintiffs claim for disability benefits only to deny his claim based upon the same

available medical information and a lack of improvement and condition. Defendants have failed to

conduct a full and fair review, have ignored relevant medical information, and have failed to obtain


                                                   4
          Case 4:19-cv-00047-KGB Document 1 Filed 01/22/19 Page 5 of 5




or consider other medical information that would support Plaintiffs claim.

        21.     Pursuant to 29 U.S.C. § 1001, et seq., Plaintiff is entitled to recover all benefits due

and owed under the Plan as a result of the Defendant's breach of fiduciary duty and under the

equitable principles of waiver and estoppel encompassed in the ERISA statutory provision.

                            COUNT THREE: ATTORNEYS' FEES

        22.     Paragraphs 1-21 are re-alleged and incorporated by reference as if fully set

forth herein.

        23.     Plaintiff is entitled to recover a reasonable attorney's fee and costs of the

action herein, pursuant to section 502(g)(l) ofERISA, 29 U.S.C. § 1132(g).

                                      PRAYER FOR RELIEF

        WHEREFORE, Plaintiff respectfully prays that the Court:

        (1)     Award Plaintiff all past and future disability benefits to which he is entitled and

                interest as it has accrued since date of original entitlement;

        (2)     Award Plaintiff the costs of this action and reasonable attorneys' fees; and

        (3)     Award such other, further and different relief as may be just and proper.

                                                Respectfully Submitted,

                                                Brandon W. Lacy
                                                LACY LAW FIRM
                                                630 S. Main Street




                                                   5
